Pottle, J.
1. In the trial of an accusation for unlawful sexual intercourse, it is not error to admit testimony that a witness, without the consent of the accused, placed a searchlight through a broken pane in a window of the house where she was staying, and by this means discovered her in bed with a man, both persons being undressed. Such evidence was not inadmissible as having been obtained in violation of the constitutional right of the accused to be protected from an illegal search. Williams v. State, 100 Ga. 511 (26 S. E. 624, 39 L. R. A. 269).
The evidence fully warranted the verdict of guilty.

Judgment affirmed.